
 Exhibit 10.31
 


March 3, 2009


PHC, Inc. d/b/a Pioneer Behavioral Health
Pivotal Research Centers, Inc.
Pivotal Research Centers, LLC
200 Lake Street, Suite 102
Peabody, MA 01960
Attention:  Bruce A. Shear, President
Telecopy:  (978) 536-2677


Re:           Asset Purchase Agreement (the “Agreement”) dated as of January 12,
2009, by and among Premier Research International, LLC, a Delaware limited
liability company (“Premier”), Premier Research Arizona, LLC, a Delaware limited
liability company and the wholly-owned subsidiary of Premier (the “Purchaser”),
Pivotal Research Centers, Inc., a Delaware corporation (“PRC Inc.”), Pivotal
Research Centers, LLC, an Arizona limited liability company (“PRC LLC,” and
together with PRC Inc., the “Sellers”), and PHC, Inc., a Massachusetts
corporation d/b/a Pioneer Behavioral Health and the parent entity of the Sellers
(the “Parent”); First Amendment of the Agreement


Ladies and Gentlemen:


This letter agreement documents the amendment of the Agreement with respect to
the matters set forth herein.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Agreement.


1.           Outside Closing Date; Effective Date.


(a)           The parties hereto agree that the February 28, 2009 Outside
Closing Date set forth in Section 7.5(c) hereby is replaced with “March 13,
2009.”


(b)           Notwithstanding the extension of the Outside Closing Date as set
forth in Section 1(a) above, the effective time for all purposes of the
consummation of the Acquisition hereby is amended by deleting the last sentence
of Section 2.1 of the Agreement and replacing the same with the following:


“The effective time for all purposes of the consummation of the Acquisition
shall be 12:01 a.m. (Phoenix, Arizona time) on February 28, 2009.”


2.           Additional Payment.  In consideration for, among other things,
Parent and the Sellers’ agreeing to replace the Outside Closing Date as set
forth in Section 1(a) of this letter agreement, and in addition to any other
amounts owed under the Agreement, the Purchaser shall pay a non-refundable
$200,000 deposit to the Sellers by wire transfer, to the Sellers’ account set
forth in the Agreement, by 11AM EST on March 4, 2009.  At the Closing, such
deposit shall be credited against the Closing Purchase Price.


Except as specifically set forth herein, the terms of the Agreement shall not
otherwise be modified, changed or amended, and the Agreement shall otherwise
remain in full force and effect in accordance with its terms.  This letter
agreement is limited as written and shall not be deemed to be a consent or
waiver of any other term or condition of the Agreement.  This letter agreement
may be executed in counterparts, each of which shall be deemed an original, and
all of which together shall be deemed one and the same agreement.


33

--------------------------------------------------------------------------------


PHC, Inc. d/b/a Pioneer Behavioral Health
Pivotal Research Centers, Inc.
Pivotal Research Centers, LLC
Page 2
 
Please indicate your agreement to the terms of this letter agreement by signing
the duplicate copy of this letter agreement where indicated and returning a copy
to Bernard Gallagher, Chief Development Officer, via fax at +44(0) 1344458314,
with a copy to Carl J. Erhardt, Esq., Morris, Manning & Martin, LLP, via fax at
404-365-9532.




Very truly yours,


“PREMIER”:


PREMIER RESEARCH INTERNATIONAL, LLC




By: /s/ B. Gallagher
Name: B. Gallagher
Title:   Chief Development Officer


 
“PURCHASER”:


PREMIER RESEARCH ARIZONA, LLC


                                By: /s/ B. Gallagher
Name: B. Gallagher
Title:    Chief Development Officer


 
Acknowledged and Agreed as Aforesaid,
as of the date first written above.


PHC, INC. d/b/a PIONEER BEHAVIORAL HEALTH
 
By: /s/  Paula C, Wurts
Name:   Paula C. Wurts
Title:     CFO
 


PIVOTAL RESEARCH CENTERS, INC.




By: /s/  Paula C, Wurts
Name:   Paula C. Wurts
Title:     CFO

 
PIVOTAL RESEARCH CENTERS, LLC

By: /s/  Paula C, Wurts
Name:   Paula C. Wurts
Title:     CFO




34